     Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT COLORADO


Civil Action No. 1:19-cv-02780

SUE CAROL ROSSETTI, N.D., an individual,

        Plaintiff,

v.

MOBE, LLC, a Delaware limited liability company,
MARK EVENSTAD, an individual, and
ROBBIE SOSKIN, an individual.

        Defendants.


                                   NOTICE OF REMOVAL


        Under 28 U.S.C. §§ 1332, 1441, and 1446, and D.C.COLO.LCivR 81.1, Defendant

MOBE, LLC (“MOBE”) by and through its attorneys, Littler Mendelson, P.C., hereby removes

the above-entitled action styled Sue Carol Rossetti, N.D. v. MOBE, LLC, Mark Evanstad, and

Robbie Soskin, Case No. 2019CV31774 from the Arapahoe County District Court, Colorado to

the United States District Court for the District of Colorado. Copies of all pleadings are filed

with this Notice under 28 U.S.C. § 1446(a). As grounds for removal, MOBE states:

        1.      On July 29, 2019, Plaintiff filed a Complaint and Jury Demand in the District

Court for Arapahoe County, Colorado, styled Sue Carol Rossetti, N.D. v. MOBE, LLC, Mark

Evanstad, and Robbie Soskin, Case No. 2019CV31774.            True and correct copies of the

Complaint (with Exhibit), Civil Case Cover Sheet, Summonses, Affidavit of Service on MOBE,

and the Court’s Delay Reduction Order are attached as Exhibits A, B, C, D, and E, respectively.
   Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 2 of 6




       2.      MOBE was served with process in Plymouth, Minnesota, on August 29, 2019.

See Ex. D, Aff. of Service. MOBE’s removal is therefore timely under 28 U.S.C. § 1446(b).

       3.      This Court has original jurisdiction under 28 U.S.C. § 1332 based on diversity of

citizenship because this action is between citizens of different states, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. 28 U.S.C. § 1332(a).

       4.      Based on the allegations in the Complaint, Plaintiff Sue Carol Rossetti is a citizen

of Colorado. See Ex. A, Compl. ¶ 1; see also State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d

514, 520 (10th Cir. 1994) (holding that “place of residence is prima facie the domicile” of an

individual).

       5.      MOBE is a Delaware limited liability company with a principal place of business

in Plymouth, Minnesota. See Ex A, ¶ 3; Ex. F, Senger Decl. ¶ 2.

       6.      MOBE is therefore a citizen of Minnesota and Delaware under 28 U.S.C.

§ 1332(c). See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1239 (10th Cir.

2015); Zimmerman Metals, Inc. v. United Eng’s & Constructors, Inc., Stearns-Roger Div., 720 F.

Supp. 859, 861 (D. Colo. 1989).

       7.      None of the members of MOBE reside in Colorado. Ex. F, ¶ 5.

       8.      Specifically, the sole member of MOBE is MFP Holdco, LLC, a Delaware limited

liability company with its principal place of business in Plymouth, Minnesota, a resident of the

State of Delaware. Ex. F, ¶ 5.

       9.      None of the members of MFP Holdco, LLC reside in Colorado. Ex. F, ¶ 6.

       10.     The members of MFP Holdco, LLC are: Mark Evenstad, a resident of Nevada;

Ken Evenstad, a resident of Oregon; Grace Evenstad, a resident of Oregon; Kilo Ventures, LLC,


                                                2
   Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 3 of 6




a Minnesota limited liability company; MBE2, LLC, a Delaware limited liability company; and

2011 Autobahn NG Trust 514, a South Dakota trust. Ex. F, ¶ 6.

       11.     None of the members of Kilo Ventures, LLC, reside in Colorado. Ex. F, ¶ 7. The

members of Kilo Ventures, LLC are: Irvin R. Kessler; Kessler Family LP; the Foundation for

Educational Research & Development; Philip Jaffee; and Robert Epstein. See id.

       12.     None of the members of MBE2, LLC reside in Colorado. Ex. F, ¶ 8. The sole

current member of MBE2, LLC is Mark Evenstad, a resident of Nevada. Id.

       13.     Defendant Mark Evenstad is a citizen of Nevada. Ex. F, ¶ 3. See State Farm Mut.

Auto. Ins. Co., 19 F.3d at 520.

       14.     Defendant Robbie Soskin is a citizen of Minnesota. Ex. F, ¶ 4. See State Farm

Mut. Auto. Ins. Co., 19 F.3d at 520.

       15.     Thus, complete diversity of citizenship exists among these parties.

       16.     The amount in controversy also exceeds the jurisdictional threshold under 28

U.S.C. § 1332(a). Plaintiff has specifically claimed damages in excess of $134,785.65, such that

the sum demanded in the initial pleading establishes the amount in controversy. See Ex. A,

¶¶ 43-44; id. at “WHEREFORE” Clause; see also 28 U.S.C. § 1446(c)(2)(A).

       17.     The remaining Defendants in the state court action (Mark Evenstad and Robbie

Soskin) have not been served. Thus, their consent is not necessary for removal. 28 U.S.C.

§ 1446(b)(2)(A) (“When a civil action is removed solely under section 1441(a), all defendants




                                               3
    Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 4 of 6




who have been properly joined and served must join in or consent to the removal of the

action.” (emphasis added)).1

        18.      The action is pending in the District Court for Arapahoe County, Colorado.

Accordingly, under 28 U.S.C. §§ 85 and 1441(a), the United States District Court for the District

of Colorado is the proper forum for removal.

        19.      Pursuant to 28 U.S.C. § 1446(d), MOBE will file, on this same date, a Notice of

Filing Notice of Removal with the Clerk of the District Court for Arapahoe County, Colorado,

and a copy has been served on Plaintiff, as indicated on the attached certificate of service.

        20.      Under D.C.COLO.LCivR 81.1(c), MOBE states that it is not currently aware of

any hearings set in the state court as of the date of this filing.

        WHEREFORE, MOBE removes this action from the District Court for Arapahoe County

to the United States District Court for the District of Colorado.




1
  Mark Evenstad and Robbie Soskin specifically reserve their rights to assert the defense of insufficient service of
process. See 28 U.S.C. § 1448; see also Gartin v. Spyderco, Inc., No. CIV.NO. 95-B-1747, 1997 WL 1037883, at
*14 (D. Colo. Aug. 13, 1997); Kiro v. Moore, 229 F.R.D. 228, 231-32 (D.N.M. 2005) (“[R]emoving an action from
state to federal court does not waive a defendant’s defense of lack of process or lack of service of process.”).

                                                        4
Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 5 of 6




   Dated: September 27, 2019            Respectfully submitted,


                                        s/Stephen E. Baumann II
                                        Stephen E. Baumann II
                                        Littler Mendelson, P.C.
                                        1900 Sixteenth Street, Suite 800
                                        Denver, Colorado 80202
                                        Telephone: (303) 629-6200
                                        Facsimile: (303) 629-0200
                                        sbaumann@littler.com

                                        Jeremy Sosna
                                        Littler Mendelson, P.C.
                                        1300 IDS Center
                                        80 South Eighth Street
                                        Minneapolis, Minnesota 55402
                                        Telephone: (612) 630-1000
                                        Facsimile: (612) 630-9626
                                        jsosna@littler.com

                                        ATTORNEYS FOR DEFENDANT
                                        MOBE, LLC




                                  5
   Case 1:19-cv-02780 Document 1 Filed 09/27/19 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, a true and correct copy of the foregoing

NOTICE OF REMOVAL was filed and served via CM/ECF which sent notification of the

filing to the following. The duly signed original is on file at the office of Littler Mendelson, P.C.


       Mary Ewing
       Mary Ewing Law Offices, PC
       3601 S. Pennsylvania Street
       Englewood, CO 80113
       mary@maryewinglaw.com

                                                      s/Joanna Fox
                                                      Joanna Fox, Legal Secretary




                                                 6
